COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Bruce I. Schimmel v. Gary McGregor, Teri McGregor, Kris Hall,
                          Soledad Pineda, Larry Bishop, Cynthia Bishop, George Clark,
                          Deborah Clark, and Carol Severance

Appellate case number:    01-13-00721-CV

Trial court case number: 2013-05146

Trial court:              113th District Court of Harris County

Date motion filed:        September 30, 2014

Party filing motion:      Appellees

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle. Justice Sharp, not participating.


Date: November 20, 2014